NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ZANE M. FLOYD,                                  No.    21-16134

                Plaintiff-Appellee,             D.C. No.
                                                3:21-cv-00176-RFB-CLB
 v.

CHARLES DANIELS, Director, Nevada               MEMORANDUM*
Department of Corrections; et al.,

                Defendants-Appellants.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                     Argued and Submitted October 26, 2021
                           San Francisco, California

Before: BERZON, OWENS, and FRIEDLAND, Circuit Judges.
Concurrence by Judge BERZON

      Charles Daniels, Director of the Nevada Department of Corrections

(“NDOC”), and other NDOC defendants (collectively, the “NDOC Defendants”)

appeal the district court’s order granting inmate Zane M. Floyd’s motions for a

preliminary injunction and a stay of execution. Because this appeal is moot, we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
dismiss.

      A case becomes moot when “the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” Fikre v. FBI, 904 F.3d

1033, 1037 (9th Cir. 2018) (quoting Already, LLC v. Nike, Inc., 568 U.S. 85, 90

(2013)). “Generally, the expiration of an injunction challenged on appeal moots

the appeal,” Edmo v. Corizon, Inc., 935 F.3d 757, 782 (9th Cir. 2019), but an

expired injunction may present a live controversy if the challenged action is

“capable of repetition, yet evading review,” Shell Offshore, Inc. v. Greenpeace,

Inc., 709 F.3d 1281, 1287 (9th Cir. 2013) (quoting NAACP, W. Region v. City of

Richmond, 743 F.2d 1346, 1353 (9th Cir. 1984)). The “capable of repetition, yet

evading review” exception to mootness applies only if “(1) the challenged action is

in its duration too short to be fully litigated prior to its cessation or expiration, and

(2) there is a reasonable expectation that the same complaining party will be

subjected to the same action again.” United States v. Sanchez-Gomez, 138 S. Ct.

1532, 1540 (2018) (quoting Turner v. Rogers, 564 U.S. 431, 439-40 (2011)).

      The district court’s preliminary injunction stayed Floyd’s execution to give

him time to investigate and litigate the newly announced execution protocol.

Starting three days after the preliminary injunction was entered, and through the

time of this decision, a state court stay has also been blocking Floyd’s execution.

The preliminary injunction expired by its own terms on October 25, 2021.


                                            2
Because Floyd has now had the time he requested to investigate NDOC’s

execution protocol and the NDOC Defendants are no longer constrained by the

district court’s preliminary injunction, we are unable to “grant any effectual relief”

to either party. United States v. Golden Valley Elec. Ass’n, 689 F.3d 1108, 1112

(9th Cir. 2012) (quoting Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S.

298, 307 (2012)).

      Nor does any exception to mootness apply here. In Greenpeace, we held

that a time-limited preliminary injunction that had expired by its own terms was

reviewable on appeal because “we ha[d] every reason to believe that the

underlying wrong [would] recur” the following year, recreating the exact dispute

between the same parties. 709 F.3d at 1288. Here, by contrast, the specific

challenged conduct—NDOC’s plan to execute Floyd using a new lethal injection

protocol containing eight untested drug combinations, leaving mere weeks for

Floyd to research and litigate the protocol’s constitutionality—is unlikely to recur.

The district court has ordered discovery on the new protocol, and it will soon

consider the merits of Floyd’s Eighth Amendment challenge.

      Future changes to NDOC’s execution protocol might raise new due process

concerns for Floyd. But they are unlikely to implicate the quite discrete question

the district court addressed and the parties dispute here—whether under the

specific circumstances of this case, Floyd had a procedural due process right to at


                                          3
least 90 days before execution in which to investigate and litigate the newly

announced drug protocol. As the parties’ briefs indicate, determining the answer

to this question would focus on deciding whether Floyd knew of the drugs to be

used before the protocol was officially announced and whether or how the amount

of time state officials took to devise the protocol is relevant in assessing the

amount of time Floyd fairly needed to investigate the new protocol. The

circumstances prompting these questions are not likely to recur, so the case as it

has been presented to us is moot.

        Accordingly, this appeal is DISMISSED as moot.1

        DISMISSED.




1
    Floyd’s request for judicial notice is GRANTED.

                                           4
                                                                            FILED
Floyd v. Daniels, 21-16134                                                   NOV 18 2021
BERZON, Circuit Judge, concurring:                                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
      I concur in the disposition.

      It is important to be clear that the only question addressed by the challenged

injunction concerns the precise amount of time to which Floyd was entitled as a

matter of procedural due process to investigate and contest a novel and complex set

of alternative drug protocols to be used in his execution. The state did fully

disclose the new protocols about six and a half weeks before the scheduled

execution, so the appeal does not turn on whether there is a constitutional duty of

disclosure. I have no doubt that there is, as I have written before. See First

Amendment Coal. of Ariz., Inc. v. Ryan, 938 F.3d 1069, 1082 (9th Cir. 2019)

(Berzon, J., concurring in part and dissenting in part) (Arizona’s secretive

“approach to devising, announcing, and recording its execution procedures denies

condemned inmates their right under the Fourteenth Amendment to procedural due

process of law.”); Lopez v. Brewer, 680 F.3d 1068, 1083 (9th Cir. 2012) (Berzon,

J., concurring in part and dissenting in part) (noting that “the lack of access of the

public and counsel” to Arizona’s “pre-execution procedures,” along with other

factors, “amounts to a procedural due process violation”); see also Beaty v.

Brewer, 649 F.3d 1071, 1073 (9th Cir. 2011) (Reinhardt, J., dissenting from the

denial of rehearing en banc) (“Beaty has a right to reasonable notice of changes or

variations to the mode and manner in which the State plans to carry out his

                                           1
execution in order to review it and ensure that it comports with constitutional

requirements.”).

      There is also, in my view, a procedural-due-process-based right to a

reasonable period to contest the drug protocol. See First Amendment Coal., 938

F.3d at 1084–85 (Berzon, J., concurring in part and dissenting in part); Lopez, 680

F.3d at 1083–84 (Berzon, J., concurring in part and dissenting in part). But

whether, on the particular facts before the district court, that period was the ninety

day period the injunction required or whether, as the state maintained, the six-and-

a-half-week period between the disclosure of the protocol and the then-scheduled

execution was sufficient, is a question that is extremely unlikely to recur in its

present form.

      When asked at argument, the state maintained—but only in passing, and

with no real conviction—that there is no procedural due process right at all to pre-

execution disclosure to the person whose execution is planned of the drug protocol

the state plans to use. That position is surely wrong. But, as I have explained, a

pre-execution due process disclosure requirement was never implicated by this

case, as there was disclosure. The injunction addressed a different question—the

precise timing of the execution after disclosure, given the nature of the drug

protocol and the circumstances of its adoption. As between these parties, that




                                           2
question is, for the reasons stated in the disposition, not within the capable-of-

repetition-yet-evading-review exception to mootness.




                                           3